Citation Nr: 1024585	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's Type II diabetes mellitus, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1952 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which established service 
connection for right upper extremity diabetic peripheral 
neuropathy, left upper extremity diabetic peripheral neuropathy, 
right lower extremity diabetic peripheral neuropathy, and left 
lower extremity peripheral neuropathy; assigned 10 percent 
evaluations for those disabilities; denied an increased 
evaluation for the Veteran's Type II diabetes mellitus, and 
denied a total rating for compensation purposes based on 
individual unemployability.  In April 2007, the RO increased the 
evaluation for the Veteran's hearing loss disability from 30 to 
40 percent and effectuated the award as of December 12, 2006.  In 
September 2007, the RO granted service connection for tinnitus; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of July 7, 2006.  In February 2010, the 
RO increased the evaluation for the Veteran's hearing loss 
disability from 40 to 50 percent and effectuated the award as of 
May 22, 2008.  In May 2010, the Board advanced the Veteran's 
appeal on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In reviewing the report of a May 2008 VA examination for 
compensation purposes, the Board observes that the Veteran was 
diagnosed with "chronic kidney disease (mild), as likely as not, 
secondary to diabetic nephropathy and hypertensive 
nephrosclerosis."  The examiner did not clarify that nature of 
the Veteran's diabetic-related chronic kidney disease.  

The provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009) 
direct that compensable diabetic complications are to be 
separately evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered to be part of the diabetic process.  
The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
the provisions of Diagnostic Code 7913, the Board finds that an 
additional evaluation is necessary to accurately assess the 
current nature and severity of the Veteran's service-connected 
diabetic disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his diabetes mellitus after 2009 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims files.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his Type II diabetes mellitus 
and all complications thereof.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner or examiners 
should specifically state how the Veteran's 
diabetes mellitus and diabetic-related 
disabilities impact his employability.  

Send the claims folders to the examiner or 
examiners for review.  The examination 
report should state that such a review was 
conducted.  

3.  Then readjudicate the issues of an 
increased evaluation for the Veteran's Type 
II diabetes mellitus and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.   

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

